600 F.2d 753
FRIENDS OF THE EARTH, INC., Ronald D. Doctor, Robert C. andMary Davis, Peggy Flynn, Ted and Jan Horning, Petitioners,v.UNITED STATES of America, United States Nuclear RegulatoryCommission, Respondents.
No. 79-7311.
United States Court of Appeals,Ninth Circuit.
July 12, 1979.

James S. Reed, Reed, Samuel & Remy, Sacramento, Cal., for petitioners.
John F. Downey, Downey, Brand, Seymour & Rohwer, Herman Sillas, U. S. Atty., Francis N. Goldsberry II, Asst. U. S. Atty., Sacramento, Cal., for respondents.
AMENDED ORDER
Before ELY, TRASK and SNEED, Circuit Judges.


1
Petitioners' motion to stay the June 21, 1979 order of the United States Nuclear Regulatory Commission (NRC) captioned, In the Matter of Sacramento Municipal Utility District, Rancho Seco Nuclear Generating Station, Docket No. 50-132, is denied.  We interpret the NRC's order of June 21, 1979, when read together with its May 7, 1979 order and the various exhibits submitted by both the petitioners and respondents, as a determination by the NRC that the Rancho Seco Nuclear Generating Station presently can be operated with reasonable safety.  We must defer to the expert judgment of the NRC unless, based on the record before us, we find that the NRC's order of June 21, 1979 is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.  5 U.S.C. § 706(2)(A).  We cannot so find.


2
DENIED.